33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication to Cavalcanti et al. (US 2020/0367263 A1) (herein after Cavalcanti) in view of US Publication to Zhu et al. (US 2014/0119288 A1) (herein after Zhu). 

Regarding claim 1, Cavalcanti discloses a method of communicating over a wireless LAN comprising: obtaining, by a wireless electronic device, a transmission opportunity via Enhanced Distributed Channel Access-EDCA for a first access category; and transmitting, by the wireless electronic device, a first traffic frame; wherein the first traffic frame is mapped to a second access category different from the first access category, and the first traffic frame is the first frame transmitted during the transmission opportunity [See ¶0028-0029 and  ¶0037, ¶0048, ¶0084-¶0092: where a preemptable TXOP acquired (the claimed obtained TXOP) is used to transmit  time sensitive frame/s (the claimed first traffic frame). see provisional ¶0027-0028; and ¶0063-0071].
	However, Cavalcanti may does not explicitly disclose a frame header, the header including a frame type subfield and a frame subtype subfield, the values of the frame type and frame subtype subfields identifying the first traffic frame as a real time application frame.
	Standard EDCA practices defines Access Categories- ACs. An AC field in a frame body may be included to indicate the AC that wins the TXOP [see Zhu ¶0094]. Consequently, a time sensitive frame, transmitted in the manner described by Cavalcanti, may include an AC indication different from the access category originally associated with the preemptable TXOP  

Regarding claims 2, 7, 10 and 15, the combined Cavalcanti and Zhu disclose the method of claim 1 wherein the second access category is AC_VO [Zhu ¶0069]. 

Regarding claims 3, 8,11 and 16, the combined Cavalcanti and Zhu disclose the method of claim 1 wherein the frame type subfield value is equal to the two-bit value "11" [Zhu ¶0069].

Regarding claims 4 and 12, the combined Cavalcanti and Zhu disclose the method of claim 1 wherein: 
a plurality of traffic frames, each comprising the frame type and subtype subfields identifying the plurality of traffic frames as real time application frames  are transmitted within the transmission opportunity before any traffic frames belonging to the first access category are transmitted [¶0021, ¶0048: prov. ¶0023]; and 
no traffic frames comprising the frame type and subtype subfields identifying traffic frames as real time application frames are transmitted within the transmission opportunity after any traffic frames belonging to the first access category are transmitted [¶0032 non-preemptable - prov. ¶0055. Note: the disclosure does not explicitly describe such scenarios and therefore the limitation is presumed to indicate any scenario that may be readily understood to be equivalent by those ordinarily skilled in the art. Any future communication suggesting otherwise should point to particular passages in the specification to meet the written description and/or enablement requirements].

Regarding claim 5, Cavalcanti discloses a method of communicating over a wireless LAN [¶0022] comprising: obtaining, by a wireless electronic device, a transmission opportunity via Enhanced Distributed Channel Access for a first access category; transmitting, by the wireless electronic device, a portion of a first traffic frame; pausing transmission of the first traffic frame [¶0023,¶0088 prov. ¶0067]; and transmitting, by the wireless electronic device, a second traffic frame; wherein the second traffic frame is mapped to a second access category different from the first access category [See ¶0028-0029 and  ¶0037, ¶0048, ¶0084-¶0092: where a preemptable TXOP acquired (the claimed obtained TXOP) is used to transmit  time sensitive frame/s (the claimed first traffic frame). see provisional ¶0027-0028; and ¶0063-0071].
	However, Cavalcanti may does not explicitly disclose a frame header, the header including a frame type subfield and a frame subtype subfield, the values of the frame type and frame subtype subfields identifying the first traffic frame as a real time application frame.
	Standard EDCA practices defines Access Categories- ACs. An AC field in a frame body may be included to indicate the AC that wins the TXOP [see Zhu ¶0094]. Consequently, a time sensitive frame, transmitted in the manner described by Cavalcanti, may include an AC indication different from the access category originally associated with the preemptable TXOP during which it may be transmitted. The artisan may readily recognize such arrangement would enable the device to use Cavalcanti’s transmit opportunity preemption techniques in a manner consistent with existing standard practices. The combined process would lessen processing time   

Regarding claims 6 and 14, the combined Cavalcanti and Zhu discloses the method of claim 5 wherein the wireless electronic device resumes transmitting the first traffic frame after the second traffic frame is completely transmitted [Zhu ¶0023,¶0088 prov. ¶0067].

Regarding claim 9, Cavalcanti discloses a wireless electronic device for communicating over a wireless LAN comprising: One or more processors coupled to a network interface and a computer readable storage medium [¶0112 prov.¶0084], the storage medium storing instructions executable by the processor to: obtain a transmission opportunity via Enhanced Distributed Channel Access-EDCA for a first access category; and transmit a first traffic frame; wherein the first traffic frame is mapped to a second access category different from the first access category, and the first traffic frame is the first frame transmitted during the transmission opportunity [See ¶0028-0029 and  ¶0037, ¶0048, ¶0084-¶0092: where a preemptable TXOP acquired (the claimed obtained TXOP) is used to transmit  time sensitive frame/s (the claimed first traffic frame). see provisional ¶0027-0028; and ¶0063-0071].
	However, Cavalcanti may does not explicitly disclose a frame header, the header including a frame type subfield and a frame subtype subfield, the values of the frame type and frame subtype subfields identifying the first traffic frame as a real time application frame.
	Standard EDCA practices defines Access Categories- ACs. An AC field in a frame body may be included to indicate the AC that wins the TXOP [see Zhu ¶0094]. Consequently, a time  

Regarding claim 13, Cavalcanti discloses a wireless electronic device for communicating over a wireless LAN comprising: One or more processors coupled to a network interface and a computer readable storage medium, the storage medium storing instructions [¶0112 prov.¶0084] executable by the processor to: obtain a transmission opportunity via Enhanced Distributed Channel Access for a first access category; transmit a portion of a first traffic frame; pause transmission of the first traffic frame [¶0023,¶0088 prov. ¶0067]; and transmitting, by the wireless electronic device, a second traffic frame; wherein the second traffic frame is mapped to a second access category different from the first access category [See ¶0028-0029 and  ¶0037, ¶0048, ¶0084-¶0092: where a preemptable TXOP acquired (the claimed obtained TXOP) is used to transmit  time sensitive frame/s (the claimed first traffic frame). see provisional ¶0027-0028; and ¶0063-0071].
	However, Cavalcanti may does not explicitly disclose a frame header, the header including a frame type subfield and a frame subtype subfield, the values of the frame type and frame subtype subfields identifying the first traffic frame as a real time application frame.
[see Zhu ¶0094]. Consequently, a time sensitive frame, transmitted in the manner described by Cavalcanti, may include an AC indication different from the access category originally associated with the preemptable TXOP during which it may be transmitted. The artisan may readily recognize such arrangement would enable the device to use Cavalcanti’s transmit opportunity preemption techniques in a manner consistent with existing standard practices. The combined process would lessen processing time and therefore minimize latency. It would have been obvious, before the effective filing date of the application, to transmit Cavalcanti’s time sensitive frames that may include a header type/subtype field values identifying the frame as a real time application frame where the frame is mapped to a different access category than the access category of the TXOP.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476